DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of compound (132), formula (gg) in the reply filed on 14 August 2020 is acknowledged.  The restriction of 16 April 2020 is withdrawn and claims 1-12, 14-17, and 19-24 are examined on the merits.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 16 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statements filed 25 November 2019 and 14 August 2020 are acknowledged and considered.
Claim Objections
Claims 1-12, 14-17, and 19-24 are objected to because of the following informalities:  the image of formula (I) is fuzzy and hard to read (the image of formula (I) within in the specification can be read clearly).  Appropriate correction is required.

    PNG
    media_image1.png
    113
    139
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    139
    161
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of breast cancer and multiple myeloma, does not reasonably provide enablement for the treatment of the scope of diseases claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:

The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treating a hyper-proliferative disease associated with fibroblast growth factor receptor (FGFR) inhibition with a multicyclic compound of formula (I). Thus, the claims taken together with the specification imply a compound of formula (I) can treat a hyper-proliferative disease associated with fibroblast growth factor receptor (FGFR) inhibition.

    PNG
    media_image2.png
    139
    161
    media_image2.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
TEVEN (Genes and Diseases, 2014, 1, 199-213) describes the following ideas: fibroblast growth factor receptor (FGFR) inhibition is linked to treatment of multiple myeloma (page 207, column 2, paragraph 2); and more research is needed to understand the therapeutic potential of FGFR (pages 207-208, “Concluding Remarks and Future Directions” section). 
The relative skill of those in the art:
While the artisan generally would have an advanced degree in treating a hyper-proliferative disease associated with fibroblast growth factor receptor (FGFR) inhibition with a multicyclic compound of formula (I), their high level of skill and knowledge is insufficient to overcome the lack of understanding as to how FGFR inhibition functions in the body or to overcome the art recognition that this disease is poorly understood and treatments have generally failed.
The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treatment of breast cancer (page 109, lines 5-25) and multiple myeloma.  
The specification does not provide guidance for treatment of the scope of hyper-proliferative disorders claimed.
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating a hyper-proliferative disease associated with fibroblast growth factor receptor (FGFR) inhibition with a multicyclic compound of formula (I) and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14-17, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how Y can be CH2 when it appears a double is present between variables Y and Z.  Additionally, the concept of a prodrug (page 19, lines 37-39) is unclear because the steps required to arrive at a prodrug are not recited and therefore the actual prodrug is unclear.  
Claims 16 and 17 recite the limitation where R2 is a prodrug moiety.  There is insufficient antecedent basis for this limitation in the claim because parent claim 1 is unclear in regard to the metes and bounds of a prodrug.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-12, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BRAMELD (WO 2014182829, published 13 November 2014, cited in IDS).  Brameld describes the following examples: 8 (page 57); 12 (page 64); 22 and 23 (page 76); 35 (page 85); 42 (page 90); 52 (page 98); and 114 (page 135). In these compounds the following instant definitions apply: Y is CH; Z is C; Ar is phenyl substituted with the following groups: 2 methoxy groups; 2 methoxy groups and at least one halogen group; L is ethylene-phenylene-NH; R2 is C(O)-CH=CH2 or C(O)-CH=CH-CH2-NMe2; W is N; and R1 2.  Pharmaceutical compositions comprising these compounds are described (page 33, line 4 to page 41, line 21).
Claim(s) 1, 3, 4, 7-8, 11, 12, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LOU (WO 2016115412, published 21 July 2016, cited in IDS).  Lou describes the following compounds: page 6, column 2, rows 1-3; page 7, row 1, columns 1-2 and rows 2-3 column 2; page 9, row 2, column 1; page 12, row 4, column 2; page 13, row 1, column 2; pages 15-16, all compounds; page 17, row 3, columns 1-2 and row 4, column 2; page 18, row 1, column 2; page 19, row 2, columns 1-2 and row 3, column 2; page 20, row 4, column 2; page 21, row 1, column 2; page 22, row 2, column 2 and row 3, column 2; page 23, row 4, column 1; and page 24, row 2 column 2.  In these compounds the following instant definitions apply: Y is CH; Z is C; Ar is a substituted phenyl ring; L is CH2-phenyl-NH , pyrroldine, or piperdine; R2 is C(O)-CH=CH-CH2-NMe2 or NH-C(O)-CH=CH2; W is N; and R1 is a substituted phenyl, tetrahydrofuran, pyrrolidine, or tetrahydropyran group.  Pharmaceutical compositions comprising these compounds are described (page 28 paragraph 5 to 30, paragraph 2; claim 10, page 92).
Claim(s) 1, 4, 7, 8, 11, 12, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LI (WO 2016192609, published 12 August 2016, English equivalent US 20180148454).  Li describes the following compounds: 25 (pages 37-38); 29 (pages 38-39); 31 (page 39); 35 (page 40); 38 (page 41); 40-42 (pages 41-42); 44 and 45 (pages 42-43); 49 (pages 44); and 53 (page 45), and 58 (page 46)).  In these compounds the following instant definitions apply: Y is CH; Z is C; Ar is phenyl; L is pyrrolidine or piperidine; R2 is C(O)-CH=CH2 or C(O)-CH=CH-CH2-NMe2 W is N; and R1 is phenyl substituted with methoxy and 4-methyl-piperazine, N(Me)-ethylene-NMe2, and Me.  Pharmaceutical compositions comprising these compounds are described (page 29, paragraphs [0083]-0090]).
Claim(s) 1, 4, 7, 8, 11, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DING (CN 104418860, published 18 March 2015, cited in IDS; machine translation provided).  Ding describes the following compounds of the Chinese language document: 10 (page 23/73, paragraph [[0257] to page 24/73, paragraph [0265]); and 17-43 (page 28/73, paragraph [0320] to page 48/73, paragraph [0561]).  In these compounds the following instant definitions apply: Y is CH2; Z is C; Ar is unsubstituted phenyl; L is pyrrolidine; R2 is C(O)-CH=CH2; W is N; and R1 is an unsubstituted phenyl ring or a substituted phenyl ring with substituents selected from OMe, 4-methyl-piperazine, ethylene-piperazinyl, ethylene-NEt2,and CF3.  Pharmaceutical compositions comprising these compounds are described (page 10 of machine translation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-11, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over by BRAMELD (WO 2014182829, published 13 November 2014, cited in IDS).
Determining the scope and contents of the prior art
Brameld describes example 18 (page 73).  In this compound the following instant definitions apply: Y is CH; Z is C; Ar is phenyl substituted with a chloro and 2 methoxy groups; L is ethylene-phenylene-N(Me); R2 is C(O)-CH-CH2; W is N; and R1 is Me.  Pharmaceutical compositions comprising these compounds are described (page 33, line 4 to page 41, line 21). Example 12 (page 64, lines 15-19) shows that NH and N(Me) are considered alternative embodiments when attached to a phenyl ring (page 20, lines 5-20).  Both compounds can be used as FGFR inhibitors (abstract).  

    PNG
    media_image3.png
    133
    136
    media_image3.png
    Greyscale

Example 12

    PNG
    media_image4.png
    142
    135
    media_image4.png
    Greyscale

Example 18

Ascertaining the differences between the prior art and the claims at issue
2 can be attached to a phenyl ring.  In the prior art an N(Me)- C(O)-CH=CH2 is attached to a phenyl ring.  
Resolving the level of ordinary skill in the pertinent art
Those of relative skill in the art are those with level of skill of the authors of the references cited to support the examiner’s position (MD’s, PhD’s, or those with advanced degrees and the requisite experience in preparation of compounds of the elected group).
Considering objective evidence present in the application indicating obviousness or nonobviousness
Due to both compounds being used therapeutically and a correlation of examples 12 and 18, a reasonable expectation of success is present to replace a NH group with a N(Me) group.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;

(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Conclusion
Claims 1-12, 14-17, and 19-24 are not allowed.
The following is a statement of reasons for the indication of allowable subject matter:  A compound of claim 19 is not anticipated nor rendered obvious because Brameld (WO 2014182829, published 13 November 2014) does not describe a compound in which L is piperidinyl.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOBLE E JARRELL/Primary Examiner, Art Unit 1699